
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1723
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Fattah submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Disavowing the partisan impeachment of
		  William Jefferson Clinton.
	
	
		Whereas the impeachment process provides a mechanism for
			 the removal of the President, Vice President, and other federal civil officers
			 found to have engaged in treason, bribery, or other high crimes and
			 misdemeanors;
		Whereas the Constitution places the responsibility and
			 authority to determine whether to impeach and to draft articles of impeachment
			 in the hands of the House of Representatives;
		Whereas the House took up four articles of impeachment on
			 December 18, 1998, in the 105th Congress, and acted in a politically partisan
			 manner during the impeachment of President William Jefferson Clinton;
			 and
		Whereas the American public trusts their elected
			 representatives to serve in an impartial and appropriate manner given the
			 severity of the disciplinary action sought to remove President Clinton from
			 office: Now, therefore, be it
		
	
		That the House disavows the articles of
			 impeachment filed against President William Jefferson Clinton given the
			 irresponsible and inappropriately partisan manner in which the House discharged
			 its constitutional duties.
		
